January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  COLLEGE OF THE MAINLAND, Appellant

NO. 14-12-01056-CV                          V.

                        DOUGLAS MENEKE, Appellee
                     ________________________________

        This cause, an appeal from the judgment in favor of appellee, Douglas
Meneke, signed November 2, 2012, was heard on the transcript of the record. We
have inspected the record and find error. We therefore order the judgment of the
court below REVERSED and RENDER judgment that this suit be dismissed due
to the absence of subject matter jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Douglas Meneke.

      We further order this decision certified below for observance.